PER CURIAM.
We reverse appellant’s conviction and sentence for possession of a firearm during the commission of a felony pursuant to Hall v. State, 517 So.2d 678 (Fla.1988), and Carawan v. State, 515 So.2d 161 (Fla. 1987). We reject the state’s argument that chapter 88-131, section 7, Laws of Florida, which amended section 775.021(4), Florida Statutes, effective July 1, 1988, precludes application of Carawan and Hall to the instant case. While the statutory amendment does override Carawan, the amendment is not to be retroactively applied. State v. Smith, 547 So.2d 613 (Fla.1989).
REVERSED.
LETTS, DELL and GUNTHER, JJ., concur.